Citation Nr: 9909608	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  95-21 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel




INTRODUCTION

The veteran was on active service from January 1969 to 
January 1971.  He died on October [redacted], 1994.  The 
appellant is the veteran's widow.  

The matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a January 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the appellant's claim for 
service connection for the cause of the veteran's death.


REMAND

The appellant contends that the veteran's cause of death 
(listed on the veteran's certificate of death as acute 
pulmonary hemorrhage secondary to thrombocytopenia secondary 
to acute myelogenous leukemia) is etiologically related to 
exposure to Agent Orange during the veteran's service in the 
Republic of Vietnam.  The veteran's DD 214 reflects that he 
served in Vietnam from June 1969 to June 1970.

In support of her contention, the appellant has submitted 
letters from a VA physician.  In an August 1993 letter, the 
VA physician indicated that the veteran's leukemia had a 
chromosomal abnormality involving an inversion of chromosome 
16.  He went on to state that this was significant because 
"secondary leukemias (i.e., caused by exposure to prior 
chemotherapy, radiation, or toxins) frequently have abnormal 
chromosomes."  In a July 1994 letter, the VA physician 
further stated that although "there is no evidence of 
causation, leukemias secondary to drug or toxin exposure 
frequently are associated with chromosomal abnormalities."  

The Board here observes that the appellant is not contending 
that the veteran suffered from one of the diseases associated 
with exposure to certain herbicide agents listed under 38 
C.F.R. § 3.309(e) (1998).  Instead, the appellant is claiming 
direct service connection for cause of the veteran's death 
under the provisions of 38 C.F.R. § 3.303 (1998).  The law 
provides that a veteran is entitled to service connection for 
a disease or injury incurred or aggravated while in service.  
38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

To establish that a claim for service connection is well-
grounded, an appellant must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  In order for a claim for service connection for the 
cause of the veteran's death to be well grounded, there must 
be (1) evidence of the veteran's death; (2) evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) evidence of a nexus between the in-service injury or 
disease and the veteran's death.  See Carbino v. Gober, 10 
Vet. App. 507 (1997).

The Board notes that the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) has indicated that unless a veteran suffers 
from one of the presumptive diseases listed under 38 C.F.R. 
§ 3.309(e), a veteran's exposure to Agent Orange will not be 
presumed.  See McCartt v. West, No. 97-1831 (U.S. Vet. App. 
Feb. 8, 1999).  Instead, the appellant has to provide 
evidence indicating exposure to Agent Orange in order to 
satisfy the second element of Caluza (evidence of incurrence 
or aggravation of a disease or injury in service).  McCartt 
at 7.

For the purposes of well grounded analysis, the Board finds 
that the VA physician's statement, while somewhat equivocal 
in nature, are sufficient to satisfy the third element of 
Caluza (medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury).  
Because the veteran's exposure to Agent Orange, if any, is 
not apparent from the record, further development in this 
regard is necessary.   

For example, the RO has also not yet requested that the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly the United States Army and Joint Services 
Environmental Support Group (ESG)) research available unit 
records for evidence of exposure to Agent Orange.  An 
advisory opinion from the VA Undersecretary for Health on the 
question of possible Agent Orange exposure is also indicated.
 
If the claimed exposure to Agent Orange is verified, the 
Board finds that an opinion concerning the etiology of the 
veteran's fatal leukemia is necessary prior to adjudicating 
the appellant's claim.  

Finally, there are additional medical records available that 
are relevant to this appeal.  The veteran died at the VA 
hospital in Hines, Illinois.  However, the hospital and 
clinical records of the terminal period of hospitalization 
are not in the claims folder.  Such records would provide 
probative evidence in assessing the cause of the veteran's 
death.  Therefore, the pertinent hospital and clinical 
records should be obtained.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request copies of the 
medical records pertaining to the 
veteran's terminal hospitalization in 
October 1994 from the Hines VA Medical 
Center  report and associate them with 
the claims file.

2.  The RO should contact the appellant 
with a request to provide any information 
that might corroborate the appellant's 
allegation that the veteran was exposed 
to Agent Orange during his service in the 
Republic of Vietnam.  

3.  The RO should then provide the 
veteran's service personnel records and 
any other relevant information to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) to research 
available unit records for evidence of 
the veteran's claimed exposure to Agent 
Orange while in Vietnam.  

4.  The RO should also provide the 
veteran's service personnel records and 
any other relevant information to the VA 
Undersecretary for Health for the purpose 
of obtaining an advisory opinion as to 
whether it is at least as likely as not 
that the veteran was exposed to Agent 
Orange during his active duty in Vietnam.  
The RO should also contact any other 
appropriate agency in its attempts to 
verify the veteran's exposure to Agent 
Orange.

5.  If the RO determines that the record 
establishes that the veteran was exposed 
to Agent Orange during his service in the 
Republic of Vietnam, the RO should 
arrange for a VA physician (preferably a 
specialist who is very familiar with 
malignant disorders such as leukemia) to 
review the veteran's claims file and 
offer an opinion as to whether it is at 
least as likely or not that the veteran's 
fatal leukemia was caused by exposure to 
Agent Orange.  The examiner should also 
comment, if possible, with regard to the 
statements from the VA physician 
discussed earlier in the body of this 
remand.  All opinions must be supported 
by a written rationale, and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  

6.  When the development requested has 
been completed, the case should again be 
reviewed by the RO.  If the benefit 
sought is not granted, the appellant and 
her representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant is hereby informed that she has a right to 
present any additional evidence or argument while the case is 
in remand status.  See Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The purpose of this REMAND is to obtain 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.





		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












- 7 -


